DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on February 15, 2022
Claims 1-30 is under examination.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (USP: 2018/0167436) in view of Wang et al. (USP 2020/0036983). 

As per Claim 1 Han teaches a method for wireless communication by a first network entity, comprising:
	 determining one or more target metrics associated with a file, wherein the one or more target metrics comprise at least one of a file level rate or file level delay budget for communicating, over a wireless network, as a group, a plurality of packets belonging to the file (Paragraph 0066 when the primary interface throughput is sufficient to receive video chunks at a rate at least as fast as the play-out of video chunks stored in the video buffer, the video buffer occupancy level may be maintained without the use of one or more secondary network interfaces.), the plurality of packets comprising at least one of a plurality of uplink packets or a plurality of downlink packets (Paragraph 0018 a video program is split into multiple segments of the same play time,(e.g., 1 to 15 seconds) and each segment is encoded with multiple discrete encoding bitrates into different video chunks, the video chunks' encoding bitrates for achieving an optimal QoE);
 determining a plurality of communication parameters for communicating, over the wireless network, the plurality of packets according to the one or more target metrics associated with the file (Paragraph 0018 switch between different encoding bitrates at a video chunk boundary, since the video chunks are time-wise aligned. In one example, the video client 112 may comprise a GPAC video player. In general, a DASH video client selects the video chunks' encoding bitrates for achieving an optimal QoE); wherein the plurality of communication parameters comprise a first communication parameter for one or more first packets of the plurality of packets and a second communication parameter for one or more second packets of the plurality of packets (Paragraph 0003, 0058, 0061, 0063  The manifest file may identify a plurality of chunks of the video. The plurality of chunks of the video may include chunks associated with a same segment of the video but having different encoding bitrates. In other words, the video that is requested may comprise a DASH video.), wherein the second communication parameter is a same type of parameter as the first communication parameter(Paragraph 0024, 0032 As such, video client 112 may determine a video chunk size and a deadline and convey these parameters to the client multipath transport layer module 115.) and 
communicating the plurality of packets with a second network entity in accordance with the plurality of communication parameters (Paragraph 0019, 0063 the video server to send each packet of the plurality of packets of the first video chunk, selects an encoding bitrate (or selects a video chunk corresponding to a particular encoding bitrate) based upon a combined throughput of one or more available network interfaces between the endpoint device and the source device). 
Han doesn’t explicitly disclose wherein the one or more target metrics comprise at least one of a file level rate or file level delay budget for communicating, over a wireless network, as a group, a plurality of packets belonging to the file
Wang discloses wherein the one or more target metrics comprise at least one of a file level rate or file level delay budget for communicating, over a wireless network, as a group, a plurality of packets belonging to the file (Paragraph 0074, 0125,  0144, 0147, 0161 the image file in the dynamic format, is used to indicate a total quantity of frames included in the image file, and  for example, indicated by using three bytes, an I-frame encoding mode and a P-frame encoding mode. An I frame indicates a key frame, and when I-frame data is decoded, only a current frame of data is required to reconstruct a complete image a height of the image file, and a frame quantity used for indication if the image file is the image file in the dynamic format. The image file identifier (image_identifier) is used to indicate a type of the image file, and may be indicated by a preset identifier. For example, the image file identifier occupies four bytes.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Han to include a file level rate or file level delay budget for communicating, over a wireless network, as a group, a plurality of packets belonging to the file as taught by Wang for reliability, to ensure that the image frame quantity exists only in a case of the image file in the dynamic format, is used to indicate a total quantity of frames included in the image file, and is, for example, indicated by using three bytes... (See Wang Paragraph 161).


As per Claim 2 Han-Wang teaches the method of claim 1, wherein each of the plurality of packets comprise one or more of a first indicator configured to identify the file and a second indicator configured to identify a file type of the file (Paragraph 0016, 0058 The manifest file may identify segments of the video program, different video chunks having different encoding bitrates associated with each segment, the chunk sizes and/or the chunk/segment durations). 

As per Claim 3 Han-Wang teaches the method of claim 2, wherein: the plurality of packets comprise at least the second indicator; and determining one or more target metrics associated with the file comprises determining the one or more target metrics associated with the file type of the file (Paragraph 0016-0018The response may be forwarded via socket(s) 184, links 183, and socket(s) 182. The manifest file may identify segments of the video program, different video chunks having different encoding bitrates associated with each segment, the chunk sizes and/or the chunk/segment durations, the location(s) or pointers to the location(s) of such video chunks, e.g., uniform resource locators (URLs), and so forth). 

As per Claim 4 Han-Wang teaches the method of claim 2, wherein the plurality of packets comprise the first indicator and the second indicator, the method further comprising grouping the plurality of packets according to the file and the file type (Paragraph  0003 0015-0018 the multipath transport layer module is for requesting a plurality of packets of the first video chunk from a video server and for selecting a network interface from among at least one active interface of a plurality of network interfaces for the video server to send each packet of the plurality of packets of the first video chunk. ). 

As per Claim 5 Han -Wang teaches the method of claim 1, However Han may not explicitly disclose wherein file level rate comprises a target file error rate (FER), and wherein the file level delay budget comprises a target file delay budget (FDB). 
Wang discloses wherein the one or more target metrics associated with the file comprise at least one of a target file error rate (FER) or a target file delay budget (FDB). (Paragraph 0074, 0125,  0144, 0147, 0161 the image file in the dynamic format, is used to indicate a total quantity of frames included in the image file, and  for example, indicated by using three bytes, an I-frame encoding mode and a P-frame encoding mode. An I frame indicates a key frame, and when I-frame data is decoded, only a current frame of data is required to reconstruct a complete image a height of the image file, and a frame quantity used for indication if the image file is the image file in the dynamic format. The image file identifier (image_identifier) is used to indicate a type of the image file, and may be indicated by a preset identifier. For example, the image file identifier occupies four bytes.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Han to include a target file error rate (FER)  and a target file delay budget (FDB) as taught by Wang for reliability, to ensure that an I frame indicates a key frame, and when I-frame data is decoded, only a current frame of data is required to reconstruct a complete image. A complete image can be reconstructed by a P frame with reference to a previous encoded frame.. (See Wang Paragraph 0074).


As per Claim 6 Han -Wang teaches the method of claim 1, However Han may not explicitly disclose wherein the at least one of the file level rate or the file level rate delay budget comprises a target file error rate (FER) associated with the file, and wherein determining the plurality of communication parameters for communicating the plurality of packets further comprises: setting a rate adaptation target for the communication of each of the plurality of packets to meet the target FER; and setting a quantity of retransmissions for the communication of each of the plurality of packets to meet the target FER.
Wang discloses wherein the one or more target metrics comprise a target file error rate (FER) associated with the file, and wherein determining one or more communication parameters for communicating the plurality of packets further comprises: setting a rate adaptation target for the communication of each of the plurality of packets to meet the target FER; and setting a quantity of retransmissions for the communication of each of the plurality of packets to meet the target FER (Paragraph 0074, 0125,  0144, 0147, 0161 the image file in the dynamic format, is used to indicate a total quantity of frames included in the image file, and is, for example, indicated by using three bytes, an I-frame encoding mode and a P-frame encoding mode. An I frame indicates a key frame, and when I-frame data is decoded, only a current frame of data is required to reconstruct a complete image a height of the image file, and a frame quantity used for indication if the image file is the image file in the dynamic format. The image file identifier (image_identifier) is used to indicate a type of the image file, and may be indicated by a preset identifier. For example, the image file identifier occupies four bytes.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Han to include a target file error rate (FER)  and a target file delay budget (FDB) as taught by Wang for reliability, to ensure that an I frame indicates a key frame, and when I-frame data is decoded, only a current frame of data is required to reconstruct a complete image. A complete image can be reconstructed by a P frame with reference to a previous encoded frame.. (See Wang Paragraph 0074).
 
As per Claim 7 Han -Wang teaches the method of claim 1, However Han may not explicitly disclose wherein at least one of the file level rate or the file level delay budget the comprises a target file delay budget (FDB) associated with the file, and wherein determining the plurality of communication parameters for communicating the plurality of packets further comprises setting a packet delivery deadline of each of the plurality of packets to meet the target FDB. 
Wang discloses wherein the one or more target metrics comprise a target file delay budget (FDB) associated with the file, and wherein determining one or more communication parameters for communicating the plurality of packets further comprises setting a packet delivery deadline of each of the plurality of packets to meet the target FDB.
(Paragraph 0074, 0125,  0144, 0147, 0161 the image file in the dynamic format, is used to indicate a total quantity of frames included in the image file, and for example, indicated by using three bytes, an I-frame encoding mode and a P-frame encoding mode. An I frame indicates a key frame, and when I-frame data is decoded, only a current frame of data is required to reconstruct a complete image a height of the image file, and a frame quantity used for indication if the image file is the image file in the dynamic format. The image file identifier (image_identifier) is used to indicate a type of the image file, and may be indicated by a preset identifier. For example, the image file identifier occupies four bytes.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Han to include a target file error rate (FER)  and a target file delay budget (FDB) as taught by Wang for reliability, to ensure that an I frame indicates a key frame, and when I-frame data is decoded, only a current frame of data is required to reconstruct a complete image. A complete image can be reconstructed by a P frame with reference to a previous encoded frame.. (See Wang Paragraph 0074).

As per Claim 8 Han-Wang teaches the method of claim 1, wherein determining the one or more target metrics associated with the file comprises receiving, from a core network, downlink file information indicating the one or more target metrics associated with the file to which the plurality of downlink packets belong, and wherein communicating plurality of packets comprises transmitting the plurality of downlink packets to a user equipment (UP)  (Paragraph 0043-0047 a large library of video programs may be stored on a cluster of devices, where different video programs may be stored on different physical devices and/or where portions of one or more video programs, e.g., video chunks may be split across different physical devices. The EPC network and various data networks, e.g., service network 340, IMS core network). 

As per Claim 9 Han -Wang teaches the method of claim 8, wherein the downlink file information is generated by a data network (DN) external to the core network, and wherein the downlink file information is received via a user plane function (UPF) of the core network (Paragraph 0044-0046 The EPC network may also comprise a packet data network (PDN) gateway  which serves as a gateway that provides access between the EPC network and various data networks, e.g., service network, IMS core network, networks, and the like.SGW routes and forwards user data packets, while also acting as the mobility anchor for the user plane during inter-eNodeB handovers and as the anchor for mobility between LTE and other wireless technologies, such as 2G and 3G wireless networks). 

As per Claim 10 Han -Wang teaches the method of claim 1, wherein determining the one or more target metrics associated with the file comprises receiving, from the second network entity, uplink file information indicating the one or more target metrics associated with the file to which the plurality of uplink packets belong (Paragraph 0043 – 0045 LTE user equipment or user endpoints (UE), such as endpoint device , may access wireless services via the eNodeBs and located in eUTRAN. It should be noted that any number of eNodeBs can be deployed in an eUTRAN. User equipment tracking and paging (e.g., such as retransmissions), bearer activation and deactivation process, selection of the SGW, e.g., SGW, and user authentication. In one embodiment, SGW  routes and forwards user data packets, while also acting as the mobility anchor for the user plane during inter-eNodeB handovers and as the anchor for mobility between LTE and other wireless technologies, such as 2G and 3G wireless networks ). 

As per Claim 11 Han -Wang teaches the method of claim 10, wherein the first network entity is a user equipment (UE) and the second network entity is a radio access network (RAN) node (Paragraph 0042-0045 example, all eNodeBs, e.g., including eNodeB (eNB)  and eNodeB (eNB) in the eUTRAN, are in communication with the EPC network. In operation, LTE user equipment or user endpoints (UE), such as endpoint device, may access wireless services via the eNodeBs and located in eUTRAN 320. It should be noted that any number of eNodeBs can be deployed in an eUTRAN..). 

As per Claim 12 Han -Wang teaches the method of claim 1, further comprising receiving an indication of the one or more target metrics associated with the file from a core network (Paragraph 0043-0045 example, gateway that provides access between the EPC network and various data networks, e.g., service network, IMS core network EPC network is an Internet Protocol (IP) packet core network that supports both real-time and non-real-time service delivery across a LTE network, e.g., as specified by the 3GPP standards). 

As per Claim 13 Han-Wang teaches the method of claim 12, wherein the indication of the one or more target metrics is received from an application function via the core network (Paragraph 0043-0047 example, endpoint device may communicate with devices in networks via PDN GW  and/or via PDN GW and IMS core network, e.g., for voice over LTE (VoLTE)-based calls or Wi-Fi calling). 

As per Claim 14 Han teaches a first network entity for wireless communication, comprising:
 a memory (Paragraph 0018 a memory, which when executed by a processor of the computing device); and 
a processor coupled to the memory, the memory and the processor configured to cause the first network  entity to (Paragraph 0018 a memory, which when executed by a processor of the computing device, may cause the computing device to perform various functions): 
determine one or more target metrics associated with a file, wherein the one or more target metrics comprise at least one of a file level rate or file level delay budget for communicating, over a wireless network, as a group, a plurality of packets belonging to the file (Paragraph 0066 when the primary interface throughput is sufficient to receive video chunks at a rate at least as fast as the play-out of video chunks stored in the video buffer, the video buffer occupancy level may be maintained without the use of one or more secondary network interfaces.), the plurality of packets comprising at least one of a plurality of uplink packets or a plurality of downlink packets(Paragraph 0018 a video program is split into multiple segments of the same play time,(e.g., 1 to 15 seconds) and each segment is encoded with multiple discrete encoding bitrates into different video chunks, the video chunks' encoding bitrates for achieving an optimal QoE); 
determine a plurality of communication parameters for communicating, over the wireless network, the plurality of packets according to the one or more target metrics associated with the file(Paragraph 0018 switch between different encoding bitrates at a video chunk boundary, since the video chunks are time-wise aligned. In one example, the video client 112 may comprise a GPAC video player. In general, a DASH video client selects the video chunks' encoding bitrates for achieving an optimal QoE), wherein the plurality of communication parameters comprise a first communication parameter for one or more first packets of the plurality of packets and a second communication parameter for one or more second packets of the plurality of packets, wherein the second communication parameter is a same type of parameter as the first communication parameter; (Paragraph 0003, 0058, 0061, 0063  The manifest file may identify a plurality of chunks of the video. The plurality of chunks of the video may include chunks associated with a same segment of the video but having different encoding bitrates. In other words, the video that is requested may comprise a DASH video.); and 
communicate, over the wireless network, and communicate the plurality of packets with a second network entity in accordance with the determined one or more communication parameters(Paragraph 0019 selects an encoding bitrate (or selects a video chunk corresponding to a particular encoding bitrate) based upon a combined throughput of one or more available network interfaces between the endpoint device and the source device). 
Han doesn’t explicitly disclose wherein the one or more target metrics comprise at least one of a file level rate or file level delay budget for communicating, over a wireless network, as a group, a plurality of packets belonging to the file
Wang discloses wherein the one or more target metrics comprise at least one of a file level rate or file level delay budget for communicating, over a wireless network, as a group, a plurality of packets belonging to the file (Paragraph 0074, 0125,  0144, 0147, 0161 the image file in the dynamic format, is used to indicate a total quantity of frames included in the image file, and  for example, indicated by using three bytes, an I-frame encoding mode and a P-frame encoding mode. An I frame indicates a key frame, and when I-frame data is decoded, only a current frame of data is required to reconstruct a complete image a height of the image file, and a frame quantity used for indication if the image file is the image file in the dynamic format. The image file identifier (image_identifier) is used to indicate a type of the image file, and may be indicated by a preset identifier. For example, the image file identifier occupies four bytes.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Han to include a file level rate or file level delay budget for communicating, over a wireless network, as a group, a plurality of packets belonging to the file as taught by Wang for reliability, to ensure that the image frame quantity exists only in a case of the image file in the dynamic format, is used to indicate a total quantity of frames included in the image file, and is, for example, indicated by using three bytes... (See Wang Paragraph 161).


As per Claim 15 Han -Wang teaches the first network entity of claim 14, wherein each of the plurality of packets comprise one or more of a first indicator configured to identify the file and a second indicator configured to identify a file type of the file (Paragraph 0016, 0058 The manifest file may identify segments of the video program, different video chunks having different encoding bitrates associated with each segment, the chunk sizes and/or the chunk/segment durations).  

As per Claim 16 Han-Wang teaches the first network entity of claim 15, wherein: the plurality of packets comprise at least the second indicator; and the memory and processor, being configured to cause the first network entity to determine one or more target metrics associated with the file, are configured to cause the first network entity to determine the one or more target metrics associated with the file type of the file (Paragraph 0016-0018The response may be forwarded via socket(s) 184, links 183, and socket(s) 182. The manifest file may identify segments of the video program, different video chunks having different encoding bitrates associated with each segment, the chunk sizes and/or the chunk/segment durations, the location(s) or pointers to the location(s) of such video chunks, e.g., uniform resource locators (URLs), and so forth).  

As per Claim 17 Han-Wang teaches the first network entity of claim 15, wherein the plurality of packets comprise the first indicator and the second indicator, and wherein the memory and the processor and further configured to cause the first network entity to group the plurality of packets according to the file and the file type (Paragraph  0003 0015-0018 the multipath transport layer module is for requesting a plurality of packets of the first video chunk from a video server and for selecting a network interface from among at least one active interface of a plurality of network interfaces for the video server to send each packet of the plurality of packets of the first video chunk. ). 

As per Claim 18 Han -Wang teaches the first network entity of claim 14, However Han may not explicitly disclose wherein the file level rate comprises a target file error rate (FER) or a target file delay budget (FDB). 
Wang discloses wherein the one or more target metrics associated with the file comprise at least one of a target file error rate (FER) or a target file delay budget (FDB). (Paragraph 0074, 0125,  0144, 0147, 0161 the image file in the dynamic format, is used to indicate a total quantity of frames included in the image file, and for example, indicated by using three bytes, an I-frame encoding mode and a P-frame encoding mode. An I frame indicates a key frame, and when I-frame data is decoded, only a current frame of data is required to reconstruct a complete image a height of the image file, and a frame quantity used for indication if the image file is the image file in the dynamic format. The image file identifier (image_identifier) is used to indicate a type of the image file, and may be indicated by a preset identifier. For example, the image file identifier occupies four bytes.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Han to include a target file error rate (FER)  and a target file delay budget (FDB) as taught by Wang for reliability, to ensure that an I frame indicates a key frame, and when I-frame data is decoded, only a current frame of data is required to reconstruct a complete image. A complete image can be reconstructed by a P frame with reference to a previous encoded frame.. (See Wang Paragraph 0074).

As per Claim 19 Han -Wang teaches the first network entity of claim 14, However Han may not explicitly disclose wherein the at least one of the file level rate or the file level delay budget comprise a target file error rate (FER) associated with the file, and wherein the memory and processor, being configured to cause the first network entity to determine the plurality of communication parameters for communicating the plurality of packets, are configured to cause the first network entity to: set a rate adaptation target for the communication of each of the plurality of packets to meet the target FER; and set a quantity of retransmissions for the communication of each of the plurality of packets to meet the target FER.
Wang discloses wherein the one or more target metrics comprise a target file error rate (FER) associated with the file, and wherein the memory and processor, being configured to determine one or more communication parameters for communicating the plurality of packets, are further configured to: set a rate adaptation target for the communication of each of the plurality of packets to meet the target FER; and set a quantity of retransmissions for the communication of each of the plurality of packets to meet the target FER. (Paragraph 0074, 0125,  0144, 0147, 0161 the image file in the dynamic format, is used to indicate a total quantity of frames included in the image file, and for example, indicated by using three bytes, an I-frame encoding mode and a P-frame encoding mode. An I frame indicates a key frame, and when I-frame data is decoded, only a current frame of data is required to reconstruct a complete image a height of the image file, and a frame quantity used for indication if the image file is the image file in the dynamic format. The image file identifier (image_identifier) is used to indicate a type of the image file, and may be indicated by a preset identifier. For example, the image file identifier occupies four bytes.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Han to include a target file error rate (FER)  and a target file delay budget (FDB) as taught by Wang for reliability, to ensure that an I frame indicates a key frame, and when I-frame data is decoded, only a current frame of data is required to reconstruct a complete image. A complete image can be reconstructed by a P frame with reference to a previous encoded frame.. (See Wang Paragraph 0074).
 
As per Claim 20 Han -Wang teaches the first network entity of claim 14, However Han may not explicitly disclose wherein the at least one of  the file level rate or the file level delay budget comprise a target file delay budget (FDB) associated with the file, and wherein the memory and processor, being configured to cause the first network entity to determine the plurality of communication parameters for communicating the plurality of packets, are further configured to cause the first network entity to set a packet delivery deadline of each of the plurality of packets to meet the target FDB. 
Wang discloses wherein the one or more target metrics comprise a target file delay budget (FDB) associated with the file, and wherein the memory and processor, being configured to determine one or more communication parameters for communicating the plurality of packets, are further configured to set a packet delivery deadline of each of the plurality of packets to meet the target FDB. (Paragraph 0074, 0125,  0144, 0147, 0161 the image file in the dynamic format, is used to indicate a total quantity of frames included in the image file, and for example, indicated by using three bytes, an I-frame encoding mode and a P-frame encoding mode. An I frame indicates a key frame, and when I-frame data is decoded, only a current frame of data is required to reconstruct a complete image a height of the image file, and a frame quantity used for indication if the image file is the image file in the dynamic format. The image file identifier (image_identifier) is used to indicate a type of the image file, and may be indicated by a preset identifier. For example, the image file identifier occupies four bytes.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Han to include a target file error rate (FER)  and a target file delay budget (FDB) as taught by Wang for reliability, to ensure that an I frame indicates a key frame, and when I-frame data is decoded, only a current frame of data is required to reconstruct a complete image. A complete image can be reconstructed by a P frame with reference to a previous encoded frame.. (See Wang Paragraph 0074).


As per Claim 21 Han-Wang teaches the first network entity of claim 14, wherein the memory and processor, being configured to cause the first network entity to determine the one or more target metrics associated with the file, are configured to  cause the first network entity to receive, from a core network, downlink file information indicating the one or more target metrics associated with the file to which the plurality of downlink packets belong; and wherein the memory and processor, being configured to cause the first network entity to communicate the plurality of packets, are configured to cause the first network entity to transmit the plurality of downlink packets to a user equipment (UE) (Paragraph 0043-0047 a large library of video programs may be stored on a cluster of devices, where different video programs may be stored on different physical devices and/or where portions of one or more video programs, e.g., video chunks may be split across different physical devices. The EPC network and various data networks, e.g., service network 340, IMS core network).  

As per Claim 22 Han -Wang teaches the first network entity of claim 21, wherein the downlink file information is generated by a data network (DN) external to the core network, and wherein the downlink file information is received via a user plane function (UPF) of the core network (Paragraph 0044-0046 The EPC network may also comprise a packet data network (PDN) gateway  which serves as a gateway that provides access between the EPC network and various data networks, e.g., service network, IMS core network, networks, and the like.SGW routes and forwards user data packets, while also acting as the mobility anchor for the user plane during inter-eNodeB handovers and as the anchor for mobility between LTE and other wireless technologies, such as 2G and 3G wireless networks).

As per Claim 23 Han-Wang teaches the first network entity of claim 14, wherein the memory and processor, being configured to cause the first network entity to determine the one or more target metrics associated with the file, are configured to cause the first network entity to receive, from the second network entity, uplink file information indicating the one or more target metrics associated with the file to which the plurality of uplink packets belong (Paragraph 0043 – 0045 LTE user equipment or user endpoints (UE), such as endpoint device , may access wireless services via the eNodeBs and located in eUTRAN. It should be noted that any number of eNodeBs can be deployed in an eUTRAN. User equipment tracking and paging (e.g., such as retransmissions), bearer activation and deactivation process, selection of the SGW, e.g., SGW, and user authentication. In one embodiment, SGW  routes and forwards user data packets, while also acting as the mobility anchor for the user plane during inter-eNodeB handovers and as the anchor for mobility between LTE and other wireless technologies, such as 2G and 3G wireless networks ).  

As per Claim 24 Han-Wang teaches the first network entity of claim 14, wherein the memory and processor are further configured to cause the first network entity to receive an indication of the one or more target metrics associated with the file from a core network (Paragraph 0043-0045 example, gateway that provides access between the EPC network and various data networks, e.g., service network, IMS core network EPC network is an Internet Protocol (IP) packet core network that supports both real-time and non-real-time service delivery across a LTE network, e.g., as specified by the 3GPP standards). 

As per Claim 25 Han-Wang teaches the first network entity of claim 24, wherein the indication of the one or more target metrics is received from an application function via the core network (Paragraph 0043-0047 example, endpoint device may communicate with devices in networks via PDN GW  and/or via PDN GW and IMS core network, e.g., for voice over LTE (VoLTE)-based calls or Wi-Fi calling).  

As per Claim 26 Han teaches an apparatus for wireless communication, comprising: 
means for determining one or more target metrics associated with a file wherein the one or more target metrics comprise at least one of a file level rate or file level delay budget for communicating, over a wireless network, as a group, a plurality of packets belonging to the file (Paragraph 0066 when the primary interface throughput is sufficient to receive video chunks at a rate at least as fast as the play-out of video chunks stored in the video buffer, the video buffer occupancy level may be maintained without the use of one or more secondary network interfaces.), the plurality of packets comprising at least one of a plurality of uplink packets or a plurality of downlink packets(Paragraph 0018 a video program is split into multiple segments of the same play time,(e.g., 1 to 15 seconds) and each segment is encoded with multiple discrete encoding bitrates into different video chunks, the video chunks' encoding bitrates for achieving an optimal QoE); 
means for determining a plurality of communication parameters for communicating, over the wireless network, the plurality of packets according to the one or more target metrics associated with the file (Paragraph 0018 switch between different encoding bitrates at a video chunk boundary, since the video chunks are time-wise aligned. In one example, the video client 112 may comprise a GPAC video player. In general, a DASH video client selects the video chunks' encoding bitrates for achieving an optimal QoE), wherein the plurality of communication parameters comprise a first communication parameter for one or more first packets of the plurality of packets and a second communication parameter for one or more second packets of the plurality of packets, wherein the second communication parameter is a same type of parameter as the first communication parameter(Paragraph 0003, 0058, 0061, 0063  The manifest file may identify a plurality of chunks of the video. The plurality of chunks of the video may include chunks associated with a same segment of the video but having different encoding bitrates. In other words, the video that is requested may comprise a DASH video.); and
 means for communicating, over the wireless network, the plurality of packets with a network entity in accordance with the plurality of communication parameters(Paragraph 0019 selects an encoding bitrate (or selects a video chunk corresponding to a particular encoding bitrate) based upon a combined throughput of one or more available network interfaces between the endpoint device and the source device). 
Han doesn’t explicitly disclose wherein the one or more target metrics comprise at least one of a file level rate or file level delay budget for communicating, over a wireless network, as a group, a plurality of packets belonging to the file
Wang discloses wherein the one or more target metrics comprise at least one of a file level rate or file level delay budget for communicating, over a wireless network, as a group, a plurality of packets belonging to the file (Paragraph 0074, 0125,  0144, 0147, 0161 the image file in the dynamic format, is used to indicate a total quantity of frames included in the image file, and  for example, indicated by using three bytes, an I-frame encoding mode and a P-frame encoding mode. An I frame indicates a key frame, and when I-frame data is decoded, only a current frame of data is required to reconstruct a complete image a height of the image file, and a frame quantity used for indication if the image file is the image file in the dynamic format. The image file identifier (image_identifier) is used to indicate a type of the image file, and may be indicated by a preset identifier. For example, the image file identifier occupies four bytes.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Han to include a file level rate or file level delay budget for communicating, over a wireless network, as a group, a plurality of packets belonging to the file as taught by Wang for reliability, to ensure that the image frame quantity exists only in a case of the image file in the dynamic format, is used to indicate a total quantity of frames included in the image file, and is, for example, indicated by using three bytes... (See Wang Paragraph 161).


As per Claim 27 Han- Wang teaches the apparatus of claim 26, wherein each of the plurality of packets comprise one or more of a first indicator configured to identify the file and a second indicator configured to identify a type of the file (Paragraph 0016, 0058 The manifest file may identify segments of the video program, different video chunks having different encoding bitrates associated with each segment, the chunk sizes and/or the chunk/segment durations).  

As per Claim 28 Han -Wang teaches the apparatus of claim 26, However Han may not explicitly disclose wherein  at least one of the file level rate or the file level delay budget comprise a target file error rate (FER) associated with the file, and wherein the means for determining  the plurality communication parameters for communicating the plurality of packets further comprises: means for setting a rate adaptation target for the communication of each of the plurality of packets to meet the target FER; and means for setting a quantity of retransmissions for the communication of each of the plurality of packets to meet the target FER. 
Wang discloses wherein the one or more target metrics comprise a target file error rate (FER) associated with the file, and wherein the means for determining one or more communication parameters for communicating the plurality of packets further comprises: means for setting a rate adaptation target for the communication of each of the plurality of packets to meet the target FER; and means for setting a quantity of retransmissions for the communication of each of the plurality of packets to meet the target FER. (Paragraph 0074, 0125,  0144, 0147, 0161 the image file in the dynamic format, is used to indicate a total quantity of frames included in the image file, and for example, indicated by using three bytes, an I-frame encoding mode and a P-frame encoding mode. An I frame indicates a key frame, and when I-frame data is decoded, only a current frame of data is required to reconstruct a complete image a height of the image file, and a frame quantity used for indication if the image file is the image file in the dynamic format. The image file identifier (image_identifier) is used to indicate a type of the image file, and may be indicated by a preset identifier. For example, the image file identifier occupies four bytes.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Han to include a target file error rate (FER)  and a target file delay budget (FDB) as taught by Wang for reliability, to ensure that an I frame indicates a key frame, and when I-frame data is decoded, only a current frame of data is required to reconstruct a complete image. A complete image can be reconstructed by a P frame with reference to a previous encoded frame.. (See Wang Paragraph 0074).

As per Claim 29 Han -Wang teaches the apparatus of claim 26, However Han may not explicitly disclose wherein at least one of the file level rate or the file level delay budget comprises a target file delay budget (FDB) associated with the file, and wherein the means for determining the plurality of communication parameters for communicating the plurality of packets further comprises means for setting a packet delivery deadline of each of the plurality of packets to meet the target FDB.
Wang discloses wherein the one or more target metrics comprise a target file delay budget (FDB) associated with the file, and wherein the means for determining one or more communication parameters for communicating the plurality of packets further comprises means for setting a packet delivery deadline of each of the plurality of packets to meet the target FDB (Paragraph 0074, 0125,  0144, 0147, 0161 the image file in the dynamic format, is used to indicate a total quantity of frames included in the image file, and  for example, indicated by using three bytes, an I-frame encoding mode and a P-frame encoding mode. An I frame indicates a key frame, and when I-frame data is decoded, only a current frame of data is required to reconstruct a complete image a height of the image file, and a frame quantity used for indication if the image file is the image file in the dynamic format. The image file identifier (image_identifier) is used to indicate a type of the image file, and may be indicated by a preset identifier. For example, the image file identifier occupies four bytes.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Han to include a target file error rate (FER)  and a target file delay budget (FDB) as taught by Wang for reliability, to ensure that an I frame indicates a key frame, and when I-frame data is decoded, only a current frame of data is required to reconstruct a complete image. A complete image can be reconstructed by a P frame with reference to a previous encoded frame.. (See Wang Paragraph 0074).


As per Claim 30 Han teaches a non-transitory computer-readable storage medium that stores instructions that when executed by a processor of an apparatus cause the apparatus to perform a method for wireless communication, the method comprising:
 determining one or more target metrics associated with a file wherein the one or more target metrics comprise at least one of a file level rate or file level delay budget for communicating, over a wireless network, as a group, a plurality of packets belonging to the file, the plurality of packets comprising at least one of a plurality of uplink packets or a plurality of downlink packets (Paragraph 0018 a video program is split into multiple segments of the same play time,(e.g., 1 to 15 seconds) and each segment is encoded with multiple discrete encoding bitrates into different video chunks, the video chunks' encoding bitrates for achieving an optimal QoE);
 determining  a plurality of communication parameters for communicating, over the wireless network, the plurality of packets according to the one or more target metrics associated with the file (Paragraph 0018 switch between different encoding bitrates at a video chunk boundary, since the video chunks are time-wise aligned. In one example, the video client 112 may comprise a GPAC video player. In general, a DASH video client selects the video chunks' encoding bitrates for achieving an optimal QoE); wherein the plurality of communication parameters comprise a first communication parameter for one or more first packets of the plurality of packets and a second communication parameter for one or more second packets of the plurality of packets, wherein the second communication parameter is a same type of parameter as the first communication parameter (Paragraph 0003, 0058, 0061, 0063  The manifest file may identify a plurality of chunks of the video. The plurality of chunks of the video may include chunks associated with a same segment of the video but having different encoding bitrates. In other words, the video that is requested may comprise a DASH video.) and communicating, over the wireless network, the plurality of packets with a network entity in accordance with the plurality of communication parameters (Paragraph 0019 selects an encoding bitrate (or selects a video chunk corresponding to a particular encoding bitrate) based upon a combined throughput of one or more available network interfaces between the endpoint device and the source device).
Han doesn’t explicitly disclose wherein the one or more target metrics comprise at least one of a file level rate or file level delay budget for communicating, over a wireless network, as a group, a plurality of packets belonging to the file
Wang discloses wherein the one or more target metrics comprise at least one of a file level rate or file level delay budget for communicating, over a wireless network, as a group, a plurality of packets belonging to the file (Paragraph 0074, 0125,  0144, 0147, 0161 the image file in the dynamic format, is used to indicate a total quantity of frames included in the image file, and  for example, indicated by using three bytes, an I-frame encoding mode and a P-frame encoding mode. An I frame indicates a key frame, and when I-frame data is decoded, only a current frame of data is required to reconstruct a complete image a height of the image file, and a frame quantity used for indication if the image file is the image file in the dynamic format. The image file identifier (image_identifier) is used to indicate a type of the image file, and may be indicated by a preset identifier. For example, the image file identifier occupies four bytes.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Han to include a file level rate or file level delay budget for communicating, over a wireless network, as a group, a plurality of packets belonging to the file as taught by Wang for reliability, to ensure that the image frame quantity exists only in a case of the image file in the dynamic format, is used to indicate a total quantity of frames included in the image file, and is, for example, indicated by using three bytes... (See Wang Paragraph 161).

Response to Argument(s)
Applicant's argument(s) filed on February 15, 2022  have been fully considered but they are not persuasive. 
All arguments are moot in view of the new ground of rejection.

Examiner’s Note
Examiner is open for discussion if the applicant’s representative need further 
clarifications.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See form 892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to /SYED S ALI/ whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYED ALI/Primary Examiner, Art Unit 2468